DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions

Applicant’s election of specie 1 (figs.2A-2C) (which corresponds to claims 1-6, 8-18, and 20) without traverse in the reply filed on 08/10/2021 is acknowledged.

Claim Objections
Claims 1 and 20 are objected to because of the following informalities:
In claims 1 and 20, the term "array of elements each" should be "array of elements, each" (emphasis added) for proper punctuation.
.
Examiner suggests that applicant should double check instant claims and future amendments to claims to eliminate similar minor informalities as pointed out above (see minor informalities as indicated above as an example).

Double Patenting- Obvious Type
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Instant claims 1-3, 5, 8-11, 13-17, and 20 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over conflicting claims 1, 3-5, 8-12, and 21 of U.S. 16/356,357, in view of MELDE (US 2017/0348907). 
The instant claims are obvious over the conflicting claims because the conflicting claims and MELDE render the instant claims obvious.  Specifically, the conflicting claims teach:
1. An apparatus, comprising: a precursor dispenser for dispensing a precursor material into a workspace; one or more acoustic sources configured to direct acoustic waves towards the workspace through an acoustic diffractive device to provide acoustic fields that arrange the precursor material in a three-dimensional shape in the workspace; one or more sensors configured to detect a distribution of the precursor material in the workspace; the acoustic diffractive in response to determining that the deviations are larger than the predetermined threshold, calculate, based on feedback parameters including the distribution of the precursor material detected by the one or more sensors, one or more altered acoustic field parameters; and controlling, based on the calculated one or more altered acoustic field parameters, the acoustic diffractive device to dynamically adjust the acoustic fields to reduce the at least one deviation in the distribution of the precursor material from the three-dimensional shape in the workspace.
3. The apparatus of claim 1, wherein the one or more acoustic sources comprise at least one transducer in combination with the acoustic diffractive device.  
4. The apparatus of claim 3, wherein the acoustic diffractive device is a variable acoustic diffractive device.  
5. The apparatus of claim 4, wherein the variable acoustic diffractive device comprises an electrorheological fluid and an array of electrodes arranged to independently provide an electric field to a corresponding portion of the electrorheological fluid in response to signals from the electronic controller.

9. The apparatus of claim 8, wherein the electronic controller is programmed to cause the curing device to cure the precursor material in the workspace in response to determining that the deviations in the distribution of the precursor material from the three- dimensional shape are less than a predetermined threshold.  
10. The apparatus of claim 8, wherein the curing device comprises a radiation source or a reagent source.  
11. The apparatus of claim 1, wherein the acoustic fields comprises one or more energy extrema sufficient to trap the precursor material in the three-dimensional shape in the workspace. 
12. The apparatus of claim 1, further comprising a chamber enclosing the workspace.
21. A 3D printing system, comprising: a precursor dispenser for dispensing a precursor material into a workspace, the precursor material being curable upon exposure to a curing agent; a curing device positioned to supply the curing agent to the workspace; one or more acoustic sources for directing acoustic waves towards the workspace such that the acoustic waves provide acoustic fields to arrange the precursor material in a three- dimensional shape in the workspace; one or more sensors for detecting a distribution of the precursor material in the workspace; and an electronic controller in communication with the precursor dispenser, the curing device, the one or more acoustic sources, and the one or more sensors, the electronic controller being programmed to: determine, based on the distribution of the precursor material in the workspace detected by the one or more sensors, that the deviations are larger than a predetermined threshold; in response to determining that the deviations are larger than the predetermined threshold, calculate one or more altered acoustic field parameters; supply signals, based on the calculated one or more altered acoustic field parameters, to cause the one or more acoustic sources to adjust the acoustic fields to reduce deviations in the distribution of the precursor material from the three-dimensional shape in the workspace; and supply signals to cause the curing device to cure at least a portion of the precursor material in the workspace in response to determining that the deviations in the distribution of the portion of the precursor material from the three-dimensional shape are less than a predetermined threshold.

The difference between the conflicting claims 1, 3-5, 8-12, and 21 and the instant claims 1-3, 5, 8-11, 13-17, and 20 is that the conflicting claims do not explicitly teach: a medium located in the workspace.  However, this is implied by conflicting claim 1 which states that “precursor material” (which reads on “a medium”).

As to “the variable acoustic diffractive device comprising an array of elements each having independently variable acoustic properties”, “the electronic controller programmed to supply signals to cause the acoustic source to produce the acoustic wave and the variable acoustic diffractive device to diffract the acoustic wave from the acoustic source to provide non-uniform acoustic forces in a medium located in the workspace”; “wherein the acoustic forces from the diffracted acoustic wave in the workspace cause a non-uniform distribution of the medium in accordance with a predetermined pattern”; “wherein the electronic controller is programmed to cause the variable acoustic diffractive device to diffract the acoustic wave from the acoustic source so that the non-uniform acoustic forces trap an object in the medium located 

MELDE teaches an apparatus, comprising: an acoustic source 21 ([0017]) for directing an acoustic wave towards a workspace 2 ([0017]: transmitting an acoustic wave from an acoustic source via at least one acoustic diffractive element into working medium; [0060]: working medium corresponds to “a workspace”; thus “an acoustic source for directing an acoustic wave towards a workspace”); a variable acoustic diffractive device 22 positioned in a path of the acoustic wave between the acoustic source 21 and the workspace 2 ([0017]; [0056]: transmission hologram 22 is a planar plate which is arranged adjacent to acoustic source 21; transmission hologram corresponds to “a variable acoustic diffractive device”), the variable acoustic diffractive device 22 comprising an array of elements each having independently variable acoustic properties ([0057]: plurality of columns is provided on the transmission holographic plate; wherein the columns have different lengths perpendicular to the planar extension of the transmission hologram 22; Depending on the length of the columns, a locally specific phase shift can be applied to the wave front of the primary acoustic wave; thus “the variable acoustic diffractive device comprising an array of elements each having independently variable acoustic properties”); and an electronic controller 40 in communication with the acoustic source 21 and the variable acoustic diffractive device 22, the electronic controller 40 programmed to supply signals to cause the acoustic source 21 to produce the acoustic wave and the variable acoustic 22 to diffract the acoustic wave from the acoustic source 21 to provide non-uniform acoustic forces in a medium located in the workspace 2 ([0054] and [0058]: control unit or control device 40 controls operation of acoustic source device 20, which includes acoustic source 21 and transmission hologram or variable acoustic diffractive device 22; the control unit or control device applies operation voltages to acoustic source (hence, the control unit or control device is programmed to apply operation voltages to acoustic source), thus defining the amplitude, frequency, and phase of the primary acoustic waves emitted by the acoustic source; hence, control unit or control device 40 corresponds to “electronic controller”; [0018]: produced acoustic wave is diffracted to generate acoustic interference image by self-interference of the acoustic wave, i.e. by interference of the sub-waves in the working medium. The self-interference creates the intensity distribution collecting the precursor material according to the shape to be obtained; [0007-0009]: depending on properties of material provided in the working medium and properties of the working medium, different acoustic forces act as translation forces onto the material provided in a working medium or workspace; thus “an electronic controller in communication with the acoustic source and the variable acoustic diffractive device, the electronic controller programmed to supply signals to cause the acoustic source to produce the acoustic wave and the variable acoustic diffractive device to diffract the acoustic wave from the acoustic source to provide non-uniform acoustic forces in a medium located in the workspace”).

MELDE further teaches wherein the acoustic forces from the diffracted acoustic wave in the workspace cause a non-uniform distribution of the medium in accordance with a predetermined pattern (see claim 1 and [0007-0009] and [0018]: depending on properties of material provided in the working medium and properties of the working medium, different acoustic forces act as translation forces onto the material provided in a working medium or workspace; wherein step of creating the acoustic forces includes generating an acoustic interference image from diffracted acoustic wave, and the material distribution is formed by moving the precursor material towards energy extrema of the acoustic interference image, wherein the material distribution of precursor material is formed, which has a shape of component to be fabricated; hence, different acoustic forces cause a non-uniform or different distribution of precursor material in the working medium to achieve a shape (or predetermined pattern) of component to be fabricated; thus “wherein the acoustic forces from the diffracted acoustic wave in the workspace cause a non-uniform distribution of the medium in accordance with a predetermined pattern”).

MELDE further teaches wherein the electronic controller 40 is programmed to cause the variable acoustic diffractive device 20 to diffract the acoustic wave from the acoustic source 21 so that the non-uniform acoustic forces trap an object in the medium located in the workspace 2 (the electronic controller programmed to supply signals to cause the acoustic source to produce the acoustic wave as reasons stated in the rejection of claim 1; hence, as a result, the variable acoustic diffractive device 20 diffracts the acoustic wave from the acoustic source to create/generate different or non-uniform acoustic forces; as reasons stated above: different acoustic forces cause a non-uniform or different distribution of precursor material in the working medium to achieve a shape (or predetermined pattern) of component to be fabricated; a non-uniform or different distribution of precursor material in the working medium to achieve a shape (or predetermined pattern) of component to be fabricated means that the non-uniform acoustic forces trap an object in the medium located in the workspace; thus “wherein the electronic controller is programmed to cause the variable acoustic diffractive device to diffract the acoustic wave from the acoustic source so that the non-uniform acoustic forces trap an object in the medium located in the workspace”).

MELDE further teaches wherein the electronic controller is programmed to cause the variable acoustic diffractive device to vary the non-uniform acoustic forces to move the trapped object in the medium located in the workspace ([0009] and [0024]: acoustic waveform can be changed during shaping material distribution in the working medium by slightly modulating the frequency (which varies the different or non-uniform acoustic forces) would move the location of intensity extrema i.e. nodal planes, a little; once the acoustic waveform is changed by electronic controller, the variable acoustic diffractive device is adapted to generate the non-uniform acoustic forces to move the trapped object in the medium located in the workspace (see also rejection of claim 2); [0023]: the acoustic interference image can be generated with varying acoustic waveform. Varying the acoustic waveform includes at least one of varying the acoustic frequency, acoustic amplitude and/or acoustic phase. The acoustic interference pattern changes with time, by using a controller of the acoustic source device; thus “wherein the electronic controller is programmed to cause the variable acoustic diffractive device to vary the non-uniform acoustic forces to move the trapped object in the medium located in the workspace”).

MELDE further teaches wherein the medium is a precursor material curable upon exposure to a curing agent ([0007], [0028] and [0030]: thermal source i.e. an infrared radiation source corresponds to “a curing agent”, which is directed to precursor material for binding the precursor material; when the precursor material is binded, it is cured; thus “wherein the medium is a precursor material curable upon exposure to a curing agent”).

30 positioned to supply the curing agent to the workspace 2; wherein the curing device comprises a radiation source or a reagent source ([0055]: fixation device 30 corresponds to “a curing device”; [0030]: thermal source i.e. an infrared radiation source corresponds to “a curing agent” is supplied to the workspace by the fixation device or curing device; thus “a curing device positioned to supply the curing agent to the workspace; wherein the curing device comprises a radiation source or a reagent source”).

MELDE further teaches adjusting acoustic waveform during shaping to achieve desired material distribution based on the 3D shape of the object to be formed (paras. 0005-0011, 0020-24).  

Thus, it would have been prima facie obvious to a person of ordinary skill before effective filing reading the conflicting claims in light of familiar prior art as to use of acoustic waves to create material distributions in 3D to fabricate 3D objects to arrive at the instant claims with a reasonable expectation of success.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.
 As to claim 20, claim 20 recites “supply signals to cause the variable acoustic diffractive device to diffract the acoustic wave from the acoustic source” render the claim indefinite because it appears that due to signals inputted to acoustic source from electronic controller to cause the acoustic source to produce the acoustic wave; as a result, the variable acoustic diffractive device is caused to diffract the acoustic wave from the acoustic source without needing any signals from electronic controller. 
To overcome this rejection, examiner suggests that claimed limitations of “the electronic controller being programmed to: supply signals to cause the acoustic source to produce the acoustic wave; supply signals to cause the variable acoustic diffractive device to diffract the acoustic wave from the acoustic source to provide a non-uniform distribution of the medium in accordance with a predetermined pattern” should be read as “the electronic controller being programmed to: supply signals to cause the acoustic source to produce the acoustic wave and cause the variable acoustic diffractive device to diffract the acoustic wave from the acoustic source to provide a non-uniform distribution of the medium in accordance with a predetermined pattern”.
Claim 20 also recites “supply signals to cause the curing device to supply the curing agent to the workspace to cure at least a portion of the medium in the predetermined pattern” render the claim indefinite because it is unclear if “signals” is the same or different signals compared to the supplied signals to cause the acoustic source to produce the acoustic wave. 
To overcome this rejection, examiner suggests that claimed limitations of “supply signals to cause the curing device to supply the curing agent to the workspace to cure at least a portion of the medium in the predetermined pattern” should be read as “supply control signals to cause the curing device to supply the curing agent to the workspace to cure at least a portion of the medium in the predetermined pattern”.

Examiner suggests that applicant should double check instant claims and future amendments to claims to eliminate similar 112b rejections as pointed out above (see 112b rejections as indicated above as an example).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 8-11, and 13-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Melde – US 20170348907 (hereinafter “Me”).
As to claim 1, Me teaches an apparatus, comprising: an acoustic source 21 ([0017]) for directing an acoustic wave towards a workspace 2 ([0017]: transmitting an acoustic wave from an acoustic source via at least one acoustic diffractive element into working medium; [0060]: working medium corresponds to “a workspace”; thus “an acoustic source for directing an acoustic wave towards a workspace”); a variable acoustic diffractive device 22 positioned in a path of the acoustic wave between the acoustic source 21 and the workspace 2 ([0017]; [0056]: transmission hologram 22 is a planar plate which is arranged adjacent to acoustic source 21; transmission hologram corresponds to “a variable acoustic diffractive device”), the variable acoustic diffractive device 22 comprising an array of elements each having independently variable acoustic properties ([0057]: plurality of columns is provided on the transmission holographic plate; wherein the columns have different lengths perpendicular to the planar extension of the transmission hologram 22; Depending on the length of the columns, a locally specific phase shift can be applied to the wave front of the primary acoustic wave; thus “the variable acoustic diffractive device comprising an array of elements each having independently variable acoustic properties”); and an electronic controller 40 in communication with the acoustic source 21 and the variable acoustic diffractive device 22, the electronic controller 40 programmed to supply signals to cause the acoustic source 21 to produce the acoustic wave and the variable acoustic diffractive device 22 to diffract the acoustic wave from the acoustic source 21 to provide non-uniform acoustic forces in a medium located in the workspace 2 ([0054] and [0058]: control unit or control device 40 controls operation of acoustic source device 20, which includes acoustic source 21 and transmission hologram or variable acoustic diffractive device 22; the control unit or control device applies operation voltages to acoustic source (hence, the control unit or control device is programmed to apply operation voltages to acoustic source), thus defining the amplitude, frequency, and phase of the primary acoustic waves emitted by the acoustic source; hence, control unit or control device 40 corresponds to “electronic controller”; [0018]: produced acoustic wave is diffracted to generate acoustic interference image by self-interference of the acoustic wave, i.e. by interference of the sub-waves in the working medium. The self-interference creates the intensity distribution collecting the precursor material according to the shape to be obtained; [0007-0009]: depending on properties of material provided in the working medium and properties of the working medium, different acoustic forces act as translation forces onto the material provided in a working medium or workspace; thus “an electronic controller in communication with the acoustic source and the variable acoustic diffractive device, the electronic controller programmed to supply signals to cause the acoustic source to produce the acoustic wave and the variable acoustic diffractive device to diffract the acoustic wave from the acoustic source to provide non-uniform acoustic forces in a medium located in the workspace”).

As to claim 2, Me teaches all limitations of claim 1, Me further teaches wherein the acoustic forces from the diffracted acoustic wave in the workspace cause a non-uniform distribution of the medium in accordance with a predetermined pattern (see claim 1 and [0007-0009] and [0018]: depending on properties of material provided in the working medium and properties of the working medium, different acoustic forces act as translation forces onto the material provided in a working medium or workspace; wherein step of creating the acoustic forces includes generating an acoustic interference image from diffracted acoustic wave, and the material distribution is formed by moving the precursor material towards energy extrema of the acoustic interference image, wherein the material distribution of precursor material is formed, which has a shape of component to be fabricated; hence, different acoustic forces cause a non-uniform or different distribution of precursor material in the working medium to achieve a shape (or predetermined pattern) of component to be fabricated; thus “wherein the acoustic forces from the diffracted acoustic wave in the workspace cause a non-uniform distribution of the medium in accordance with a predetermined pattern”).

As to claim 3, Me teaches all limitations of claim 1, Me further teaches a receptacle for the medium arranged to position the medium in the workspace ([0027]).

As to claim 11, Me teaches all limitations of claim 1, Me further teaches wherein the workspace is a plane (fig.5: workspace or working medium 2 is a plane).

As to claim 8, Me teaches all limitations of claim 1, Me further teaches wherein the medium is a precursor material curable upon exposure to a curing agent ([0007], [0028] and [0030]: thermal source i.e. an infrared radiation source corresponds to “a curing agent”, which is directed to precursor material for binding the precursor material; when the precursor material is binded, it is cured; thus “wherein the medium is a precursor material curable upon exposure to a curing agent”).

	As to claims 9-10, Me teaches all limitations of claims 1 and 8, Me further teaches a curing device 30 positioned to supply the curing agent to the workspace 2; wherein the curing device comprises a radiation source or a reagent source ([0055]: fixation device 30 corresponds to “a curing device”; [0030]: thermal source i.e. an infrared radiation source corresponds to “a curing agent” is supplied to the workspace by the fixation device or curing device; thus “a curing device positioned to supply the curing agent to the workspace; wherein the curing device comprises a radiation source or a reagent source”).

As to claim 13, Me teaches all limitations of claim 1, Me further teaches wherein the electronic controller 40 is programmed to cause the variable acoustic diffractive device 20 to diffract the acoustic wave from the acoustic source 21 so that the non-uniform acoustic forces trap an object in the medium located in the workspace 2 (the electronic controller programmed to supply signals to cause the acoustic source to produce the acoustic wave as reasons stated in the rejection of claim 1; hence, as a result, the variable acoustic diffractive device 20 diffracts the acoustic wave from the acoustic source to create/generate different or non-uniform acoustic forces; see rejection of claim 2: different acoustic forces cause a non-uniform or different distribution of precursor material in the working medium to achieve a shape (or predetermined pattern) of component to be fabricated; a non-uniform or different distribution of precursor material in the working medium to achieve a shape (or predetermined pattern) of component to be fabricated means that the non-uniform acoustic forces trap an object in the medium located in the workspace; thus “wherein the electronic controller is programmed to cause the variable acoustic diffractive device to diffract the acoustic wave from the acoustic source so that the non-uniform acoustic forces trap an object in the medium located in the workspace”).

As to claim 14, Me teaches all limitations of claims 1 and 13, Me further teaches wherein the electronic controller is programmed to cause the variable acoustic diffractive device to vary the non-uniform acoustic forces to move the trapped object in the medium located in the workspace ([0009] and [0024]: acoustic waveform can be changed during shaping material distribution in the working medium by slightly modulating the frequency (which varies the different or non-uniform acoustic forces) would move the location of intensity extrema i.e. nodal planes, a little; once the acoustic waveform is changed by electronic controller, the variable acoustic diffractive device is adapted to generate the non-uniform acoustic forces to move the trapped object in the medium located in the workspace (see also rejection of claim 2); [0023]: the acoustic interference image can be generated with varying acoustic waveform. Varying the acoustic waveform includes at least one of varying the acoustic frequency, acoustic amplitude and/or acoustic phase. The acoustic interference pattern changes with time, by using a controller of the acoustic source device; thus “wherein the electronic controller is programmed to cause the variable acoustic diffractive device to vary the non-uniform acoustic forces to move the trapped object in the medium located in the workspace”).



As to claim 16, claim 16 is rejected as reasons stated in the rejection of claims 1-2 and 13-15.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

As best understood, claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Melde – US 20170348907 (hereinafter “Me”).
As to claim 20, Me teaches a 3D printing system (fig.1; [0041] and [0055]: acoustic fabrication apparatus 100 corresponds to “a 3D printing system”), comprising: an acoustic source for directing an acoustic wave towards a workspace; a medium located in the workspace, the medium comprising a precursor material curable upon exposure to a curing agent; a curing device positioned to supply the curing agent to the workspace; a variable acoustic diffractive device positioned in a path of the acoustic wave between the acoustic 
Me further teaches supply the curing agent (or thermal radiation energy) to the workspace to cure at least a portion of the medium in the predetermined pattern ([0058-0060]: shaped of component to be obtained corresponds to “predetermined pattern”).
Me does not explicitly teach electronic controller being programmed to: supply control signals to cause the curing device to supply the curing agent to the workspace to cure at least a portion of the medium in the predetermined pattern.
Since Me teaches the fixation device 30 is connected with the control device 40, which controls the operation of the fixation device 30 simultaneously with the operation of the acoustic source device 20 ([0058]), it would thus have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to modify control device or electronic controller of Me to include electronic controller being programmed to: supply control signals to cause the curing device to supply the curing agent to the workspace to cure at least a portion of the medium in the predetermined pattern, to control the curing device 30 to ensure that the curing device 30 emit/supply thermal radiation energy i.e. an infrared source for forming/solidifying/bounding component to be obtained/fabricated, since it has been held that choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success (i.e. to control the curing device to ensure that the curing device emit/supply thermal radiation energy i.e. an infrared source for forming/solidifying/bounding component to be KSR International Co. v Teleflex Inc., 550 U.S.__, __, 82 USPQ2d 1385, 1395-97 (2007). 

Allowable Subject Matter
Claims 4, 6, 12, and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 5 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims (once the double patenting rejection for claims 5 and 17 are overcome).

The following is a statement of reasons for the indication of allowable subject matter:

As to claim 4, claim 4 includes an actuator arranged to vary a relative position between the receptacle and the acoustic source thereby moving the medium relative to the workspace, the actuator being in communication with the electronic controller which coordinates varying the relative position between the receptacle and the acoustic source with variations of the predetermined pattern, in combination with the other recited elements, were not reasonably found in the Prior Art.

As to claim 5, claim 5 includes wherein the variable acoustic diffractive device comprises an electrorheological fluid and an array of electrodes arranged to independently provide an electric field to a corresponding portion of the electrorheological fluid in response to the signals 

As to claim 6, claim 6 includes wherein the variable acoustic diffractive device comprises a non-Newtonian fluid and an array of actuators arranged to independently provide a mechanical stress to a corresponding portion of the non-Newtonian fluid in response to the signals from the electronic controller, in combination with the other recited elements, were not reasonably found in the Prior Art.

As to claim 12, claim 12 includes an imaging device arranged to image the workspace while the non-uniform acoustic forces are provided in the medium located in the workspace, in combination with the other recited elements, were not reasonably found in the Prior Art.

As to claim 17, claim 17 includes wherein the variable acoustic diffractive device comprises an electrorheological fluid and an array of electrodes arranged to independently provide an electric field to a corresponding portion of the electrorheological fluid in response to signals from an electronic controller, in combination with the other recited elements, were not reasonably found in the Prior Art.

As to claim 18, claim 18 includes wherein the variable acoustic diffractive device comprises a non-Newtonian fluid and an array of actuators arranged to independently provide a mechanical stress to a corresponding portion of the non-Newtonian fluid in response to signals from an electronic controller, in combination with the other recited elements, were not reasonably found in the Prior Art.








Conclusion


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on 571-272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TRUONG D PHAN/Examiner, Art Unit 2861

/JOHN FITZGERALD/Primary Examiner, Art Unit 2861